United states SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 18, 2014 ETHAN ALLEN INTERIORS INC. (Exact name of registrant as specified in its charter) Delaware 1-11692 06-1275288 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Ethan Allen Drive Danbury, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203) 743-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) INFORMATION TO BE INCLUDED IN Report SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5 .0 7 Submission of Matters to a Vote of Security Holders; On November 18, 2014, Ethan Allen Interiors Inc. (the “Company”) held its Annual Meeting of Stockholders (the “Annual Meeting”). At the Annual Meeting, the following proposals were voted on and approved by the Company’s Stockholders: Proposal 1: Election of Board of Directors. The following individuals were duly elected to serve for terms expiring in 2016: Name of Director For Withheld Broker Non-Vote M. Farooq Kathwari James B. Carlson Clinton A. Clark John J. Dooner, Jr. Kristin Gamble James W. Schmotter Frank G. Wisner Proposal 2: Shareholders ratified the selection of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending June 30, 2015: For Against Abstain Broker Non-Vote — Proposal 3: Shareholders approved the advisory vote on Executive compensation: For Against Abstain Broker Non-Vote SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ETHAN ALLEN INTERIORS INC. Date: November 21, 2014 By: /s/ Eric D. Koster Eric D. Koster Vice President, General Counsel & Secretary
